DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 3, 2020 have been accepted.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Leonard Taylor on June 13, 2022.
The application has been amended as follows: 

10. (Currently Amended) An operating method of a data storage device, comprising: 
monitoring whether a malfunction has occurred, while an operation for a command received from a host device is performed; 
increasing an assert count; and 
performing a resetting operation in response to an initialization request from the host device, 
wherein the performing of the resetting operation comprises: 
performing a flash translation layer (FTL) resetting operation in a read-dedicated mode when the assert count is greater than or equal to a reference value as the malfunction is repeated, and 
performing the FTL resetting operation in a normal mode when the assert count is less than the reference value, 
wherein the performing of the FTL resetting operation in the read-dedicated mode comprises skipping [[an]] a resetting operation during which writing occurs in a nonvolatile memory device included in the data storage device.

Allowable Subject Matter
Claims 1-6, 8-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 10, and 19) “…execute a flash translation layer (FTL) resetting operation in a read-dedicated mode in response to an initialization request from the host device when the assert count is greater than or equal to a reference value, wherein the controller is configured to skip a resetting operation during which writing occurs in the nonvolatile memory device, when executing the FTL resetting operation in the read-dedicated mode.”
As dependent claims 2-6, 8-9, 11-15, and 17-18 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
VOLENTINE (Pub. No.: US 2018/0004591 A1) teaches analyzing the error count associated with the memory module and determine, based on error data, whether to take correction action with respect to the memory module. However, VOLENTINE does not teach executing a flash translation layer (FTL) resetting operation in a read-dedicated mode in response to an initialization request from the host device when the assert count is greater than or equal to a reference value, wherein the controller is configured to skip a resetting operation during which writing occurs in the nonvolatile memory device, when executing the FTL resetting operation in the read-dedicated mode.
LEE (Pub. No.: US 2016/0042810 A1) teaches the storage device entering into a read-only mode when an uncorrectable error occurs, and sending a device repair command such as an FTL format operation. However, LEE does not teach executing a flash translation layer (FTL) resetting operation in a read-dedicated mode in response to an initialization request from the host device when the assert count is greater than or equal to a reference value, wherein the controller is configured to skip a resetting operation during which writing occurs in the nonvolatile memory device, when executing the FTL resetting operation in the read-dedicated mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138